department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date uil code legend fpac spac organization tax-exempt subsidiaries state dear this is in reply to your ruling requests dated date and date from your authorized representatives regarding the establishment and operation of a political action committee by you and certain non-profit subsidiary corporations and for-profit subsidiary corporations facts you are a comprehensive regional integrated health care system incorporated under the non- profit laws of state your network offers a full range of health care services in southeast state including diagnosis treatment research education medical equipment and home health care you have more than employees you are either the sole member or holder of all issued and outstanding shares of stock of your tax-exempt subsidiaries you are recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and are classified as a public charity under sec_509 and sec_170 your bylaws provide that all rights powers duties and responsibilities relative to the management and control of your property business and affairs are vested in the board_of trustees your day-to- day affairs are managed by your president and other officers you conduct an insubstantial amount of lobbying through your government affairs department with the mission of participating in state and federal legislative and regulatory advocacy designed to maintain and improve quality and cost-effective health care services provided by you and your affiliates throughout state neither you nor your tax-exempt subsidiaries participate or intervene in political campaigns on behalf of any candidates for public_office organization will be formed as a separate non-profit membership corporation without capital stock the primary purpose of which will be to carry out the mission of your government affairs department described above organization will operate independently of you and your tax-exempt subsidiaries organization will have two classes of membership voting and non-voting you will be organization’s sole voting member with the power to elect the board_of directors and approve the budget your tax-exempt subsidiaries will be the non-voting members of organization all’ members will pay nominal membership dues to organization organization will have eleven members of its board_of directors including its president secretary and treasurer the board shall have general supervision and control_over the affairs and funds of organization a majority of organization’s board will consist of members of your or tax-exempt subsidiaries’ board_of directors officers or employees your treasurer or assistant treasurer will serve as organization's treasurer you will allocate the cost of any shared or leased employees goods services or facilities between organization and you or tax-exempt subsidiaries the fair value of shared or leased employees goods services or facilities will be reimbursed to the entity incurring the direct_cost organization will apply for exempt status as a social_welfare_organization under sec_501 but the determination as to whether organization qualifies as a social_welfare_organization is not the subject of this ruling following the establishment of organization an incidental part of its activities will be the establishment of two political action committees under sec_527 one political action committee will be spac and the other will be fpac referred to jointly as pac prior to conducting any activities spac’s and fpac’s initial boards and officers will be appointed by the chairperson of organization a majority of both the spac’s board_of directors and the fpac’s board_of directors will consist of members of the board_of directors of organization the treasurer of organization will serve as treasurer of spac and the treasurer of fpac the spac board shall have sole and exclusive general supervision and control_over the affairs and funds of spac and the fpac board shall have sole and exclusive general supervision and control_over the affairs and funds of the fpac the spac board shall determine the policies and procedures for collection and payment of funds to the candidates and political committees that spac shall support and the amount of all budgeted allocations for expenditures by the spac the fpac board shall determine the policies and procedures for collection and payment of funds to the candidates and political committees that fpac shall support and the amount of all budgeted allocations for expenditures by fpac organization and pac will operate independently of each other and administer separate and apart from you and your tax-exempt subsidiaries no assets or funds of yours or your tax-exempt subsidiaries’ will be used for establishment administration or solicitations of contributions to pac neither you nor tax-exempt subsidiaries will make contributions to pac organization and pac will maintain separate bank accounts books records and prepare separate financial statements reports and tax returns any leasing or sharing of employees goods services or facilities between you or tax-exempt subsidiaries with organization or pac will be conducted at arm's length and there will be a reasonable allocation of costs organization and pac will each have a separate letterhead address telephone number and internet address solicitations for contributions to pac will be made by pac there will be no joint fundraising postal or electronic mailings or events conducted between pac and you or tax-exempt subsidiaries pac will not solicit any contributions or transact any other business using your or tax-exempt subsidiaries’ names and will not use mailings signed by your or tax-exempt subsidiaries’ employee officer director or trustee in an official capacity neither you nor tax- exempt subsidiaries will distribute any material produced or prepared by pac neither you nor tax-exempt subsidiaries will provide mailing lists to pac without making them available to other sec_527 organizations on an equal basis you and your tax-exempt subsidiaries will offer a payroll deduction plan to your employees pursuant to which they can elect to have a voluntary contribution to any sec_527 political_organization deducted automatically and forwarded to that organization you and your tax-exempt subsidiaries have made a payroll deduction plan available to employees for a variety of payments including contributions by an employee to sec_501 charitable organizations to date you have not allowed a payroll deduction in connection with contributions to sec_527 organizations no political_organization will solicit payroll deductions using your or tax-exempt subsidiaries’ facilities or postal or electronic mailings you and tax-exempt subsidiaries will not distribute any publication mass media advertisement or programs encouraging payroll deduction to any political_organization all employees will be required to voluntarily consent in writing to the payroll deduction all transfers of employee payroll deductions to political organizations will be made promptly upon receipt by you or tax-exempt subsidiaries rulings requested you have requested the following rulings that your establishment and operation of pac does not constitute participation or intervention in a political campaign and will not result in your losing tax-exempt status under sec_501 that your establishment and operation of a voluntary payroll deduction plan for your and tax-exempt subsidiaries’ employees to allow contributions to be made to any sec_527 political_organization does not constitute intervention in a political campaign and will not result in your losing tax-exempt status under sec_501 law sec_501 provides for the exemption from federal_income_tax of organizations described in sec_501 and sec_501 sec_501 provides in part for the exemption of organizations that are organized and operated exclusively for religious charitable or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_501 describes civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_527 defines political_organization as a party committee association fund or other organization whether or not incorporated organized and operated primarily for the purpose of directly or indirectly accepting contributions or making expenditures or both for an exempt_function sec_527 defines exempt_function as the function of influencing or attempting to influence the selection nomination election or appointment of any individual to any federal state or local public_office or office in a political_organization or the election of presidential or vice- presidential electors whether or not such individual or electors are selected nominated elected or appointed such term includes the making of expenditures relating to an office described in the preceding sentence which if incurred by the individual would be allowable as a deduction under sec_162 of the code sec_527 provides that if an organization described in sec_501 expends any amount during the taxable_year directly or through another organization for an exempt_function under sec_527 then notwithstanding any other provision of law there shall be included in the gross_income of such organization for the taxable_year and subject_to tax an amount equal to the lesser_of the net_investment_income of such organization for the taxable_year or the aggregate amount so expended during the taxable_year for such an exempt_function sec_1_501_c_3_-1 provides that an action_organization described in sec_1 c - c iii is not described in sec_501 of the code sec_1_501_c_3_-1 provides that an organization is an action_organization if it participates or intervenes directly or indirectly in any political campaign on behalf of or in opposition to any candidate for public_office the term candidate for public_office means an individual who offers himself or is proposed by others as a contestant for an elective_public_office whether such office be national state or local activities which constitute participation or intervention in a political campaign on behalf of or in opposition to a candidate include but are not limited to the publication or distribution of written or printed statements or the making of oral statements on behalf of or in opposition to such a candidate sec_1_501_c_4_-1 provides that the promotion of social welfare does not include direct or indirect participation or intervention in political campaigns on behalf of or in opposition to any candidate for public_office sec_1_527-6 provides that sec_527 and this section do not sanction the intervention in any political campaign by an organization described in sec_501 of the code if such activity is inconsistent with its exempt status under sec_501 for example an organization described in sec_501 is precluded from engaging in any political campaign activities the fact that sec_527 imposes a tax on the exempt_function as defined in sec_1_527-2 of the regulations expenditures of sec_501 organizations and permits such organizations to establish separate segregated funds to engage in campaign activities does not sanction the participation in these activities by sec_501 organizations revrul_62_156 1962_2_cb_47 considers whether the administration and operation of a payroll deduction plan necessarily involves use of the employer's resources and assets as a determinable cost to the employer in that case an employer incurred certain costs involved in promoting the involvement of its employees in the political process advertisements encouraging persons to vote were published employees were given time off with pay to vote and a payroll deduction plan allowing contributions to any political entity was established in ruling that these expenditures were deductible as ordinary and necessary business_expenses the service recognized that the expenses related to the employee programs were justified in that among other things they improved employee morale and enhanced the reputation of the employer revrul_2004_6 2004_4_irb_328 states that an organization exempt from federal_income_tax under sec_501 as an organization described in sec_501 that consistent with its tax-exempt status wishes to engage in an exempt_function within the meaning of sec_527 may do so with its own funds or by setting up a separate segregated fund under sec_527 in 319_us_436 the court recognized that each corporation is a separate taxable entity for federal_income_tax purposes if the corporation is formed for valid business purposes and is not a sham an agency_or_instrumentality in 461_us_540 the court held that the sec_501 prohibition on substantial lobbying was constitutional but noted that the organization could have used a dual structure with a sec_501 organization for lobbying and a sec_501 organization for other activities the court notes that the two groups must be separately incorporated and keep adequate_records to show that tax-deductible contributions are not used to pay for lobbying in 211_f3d_137 d c cir the court affirmed the revocation of a church's exempt status under sec_501 of the code in holding that the sec_501 prohibition on political campaign activity did not violate the organization’s constitutional rights the court agreed with branch ministries’ assertion that the church could not set up a political action committee but stated that there were other methods to achieve the political communication goals of the church that were not supported by tax-deductible contributions analysi sec_1 as an organization described in sec_501 you are prohibited from participating or intervening in directly or indirectly any political campaign on behalf of or in opposition to any candidate for public_office see sec_1_501_c_3_-1 an organization recognized as exempt under sec_501 may not establish a sec_527 organization to engage in political campaign activity see eg sec_1_527-6 branch ministries v rossotti supra under the circumstances described however the establishment and operation of pac will not constitute political intervention an exempt_organization under sec_501 may establish and control a sec_501 organization to conduct certain activities allowable under sec_501 but not allowable under sec_501 the organizations must be separately incorporated and keep adequate_records to show that tax- deductible contributions are not used to pay for non-exempt purposes under sec_501 including lobbying see eg moline properties inc supra taxation with representation of washington supra an organization recognized under sec_501 may conduct political campaign activities and may establish a political_organization described in sec_527 as long as political campaign activity is not the primary activity of the sec_501 organization sec_1_501_c_4_-1 you will form organization as a separate nonprofit membership corporation under the laws of state solely owned by you and your tax-exempt subsidiaries assuming that organization qualifies as a social_welfare_organization under sec_501 because its establishment of pac will be less than its primary activity and that each organization will operate independently of each other and administer its own affairs separately organization’s establishment of pac will not be attributable to you and therefore will not constitute participation or intervention in directly or indirectly any political campaign on behalf of or in opposition to any candidate for public_office by you see moline properties inc supra your activity of establishing and operating a voluntary payroll deduction plan for your and tax- exempt subsidiaries’ employees to contribute to any sec_527 political_organization is similar to that described in revrul_62_156 supra in which the recipient political action committees were of the employees’ choosing under the circumstances described your establishment and operation of a voluntary payroll deduction plan for employees will not constitute intervention in a political campaign by you the prohibition on political campaign activity applies only to sec_501 organizations not to the activities of individuals in their private capacity you will not select the beneficiary political organizations and you have no influence over the chosen organizations therefore we find that any political intervention that occurs as a result of the voluntary payroll deduction is not attributable to you but rather is attributable to the employees in their personal capacities rulings accordingly we rule as follows your establishment and operation of pac does not constitute participation or intervention in a political campaign and will not result in your losing tax-exempt status under sec_501 your establishment and operation of a voluntary payroll deduction plan for employees to allow contributions to be made to any sec_527 political_organization does not constitute an intervention in a political campaign and will not result in your losing tax-exempt status under sec_501 of the code this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts any changes that may have a bearing upon your tax status should be reported to the service because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative except as we have specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions or under any other provision of the code this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 provides that it may not be used or cited by others as precedent if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely danny smith acting manager exempt_organizations technical group enclosure notice
